DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the illuminance labeled as “M1” in Fig.3 should be labeled as “S1” according to the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (US 2012/0113297 A1).

As to claim 1, Mori et al. discloses an image processor (Fig.1: analog signal processing unit 4, video processing unit 9, face detection unit 8 and microcomputer 11) comprising:
an acquirer (Fig.1: analog signal processing unit 4 corresponds to the acquirer in the claim) configured to acquire a first pixel value obtained by making a pixel value in a first image ([0035-0036]: long exposure signal corresponds to the first pixel value in the claim) captured in a first exposure time ([0035]: long exposure signal is an image signal with a long exposure time; the long exposure time corresponds to the first exposure time in the claim) correspond to a predetermined sensitivity (any sensor has a corresponding sensitivity; the corresponding sensitivity corresponds to the predetermined sensitivity) and a second pixel value obtained by making a pixel value in a second image ([0035-0036]: short exposure signal corresponds to the second pixel value in the claim) captured in a second exposure time shorter than the first exposure time correspond to the predetermined sensitivity ([0035]: the short exposure time corresponds to the second exposure time in the claim);
an output unit (Fig.1: gain control unit 13 and representative level calculation unit 14) configured to output a predetermined value larger than the second pixel value when the first pixel value 
a generator (Fig.1: signal synthesizing unit 10) configured to generate a high dynamic range image using at least the first image and the second image ([0038]: “The signal synthesizing unit 10 has a function that synthesizes the long exposure signal and the short exposure signal and generates a video output signal with an expanded dynamic range”.  Also see Fig.3, [0051]: “if the luminance level of the weighted long exposure signal is at least a predetermined saturation level, the exposure control (electronic shutter control) is performed using the long exposure signal and the short exposure signal (S6)”) based on the predetermined value output by the output unit (see exposure control in Fig.4.  The long exposure signal and the short adequate exposure signal at the end of the exposure control process are used in the synthesizing process),

As to claim 2, Mori et al. discloses the image processor according to claim 1, wherein the output unit outputs the first pixel value as the predetermined value ([0053]: “If the luminance level of the long exposure signal is lower than the saturation level, the exposure control using the long exposure signal and the short exposure signal is not performed”.  In other words, only long exposure signal is used).

As to claim 3, Mori et al. discloses the image processor according to claim 1, wherein the output unit outputs a pixel value, which is not less than a saturated pixel value of the first pixel value and less than a saturated pixel value of the second pixel value, as the predetermined value (Fig.4: at certain luminance level, the short adequate exposure signal at the end of the process is larger than the long saturated exposure signal, whereas the short adequate exposure signal is still less saturated level).

As to claim 4, Mori et al. discloses the image processor according to claim 1, wherein
the predetermined sensitivity is a value based on the first exposure time (every sensor has corresponding sensitivity levels at different light intensity levels),
the acquirer acquires the pixel value in the first image as the first pixel value (As shown in the exposure control process of Fig.4, the long saturated exposure signal remained unchanged), and
the acquirer acquires as the second pixel value a pixel value obtained by subjecting the pixel value in the second image to correction for making the first exposure time and the second exposure time corresponds to each other (As shown in Fig.4, the short saturated exposure signal is adjusted by gain control).

As to claim 5, Mori et al. discloses the image processor according to claim 1, further comprising
a determiner (Fig.1; [0045]: exposure control unit 15) configured to determine whether the first pixel value has been saturated ([0045].  As also see Fig.4, [0053]: step S11 – “whether the luminance level of the long exposure signal is at least the saturation level or not”) and determine whether the second pixel value is less than the first pixel value when the first pixel value has been saturated (Fig.4; [0054]: step S13 – “whether the short exposure signal is at least saturation level or not”).

As to claim 6, Mori et al. discloses the image processor according to claim 5, wherein the determiner determines that the first pixel value has been saturated when the pixel value in the first image is or over the predetermined value or when the first pixel value is or over the predetermined value (see the short adequate exposure signal (corresponding to the predetermined value) at the end of the exposure control process in Fig.4.  The pixel value in the short adequate exposure signal is or higher than the pixel value in the long exposure signal after the long exposure signal reaches the saturation level).

As to claim 7, Mori et al. discloses the image processor according to claim 1, wherein the output unit outputs the second pixel value when the first pixel value has been saturated and the second pixel value is not less than the first pixel value (Fig.4: at the end of the exposure control process, the long exposure signal is saturated, while the short adequate exposure signal is not saturated and is larger than the long exposure signal).

As to claim 8, Mori et al. discloses the image processor according to claim 1, further comprising
a synthesizer (Fig.1: signal synthesizing unit 10) configured to synthesize the first pixel value and the second pixel value in a predetermined ratio to obtain a composite value ([0038]: “The signal synthesizing unit 10 has a function that synthesizes the long exposure signal and the short exposure signal and generates a video output signal with an expanded dynamic range”.  A predetermined ratio is inherently included in order to combine two pixel values together),
wherein the output unit outputs the composite value when the first pixel value has not been saturated ([0053]: “If the luminance level of the long exposure signal is lower than the saturation level, the exposure control using the long exposure signal and the short exposure signal is not performed”.  In this example, the predetermined ratio is 1:0).

As to claim 15, Mori et al. discloses the image processor according to claim 1, further comprising a determiner (Fig.1: exposure control unit 15) configured to determine that a flicker has occurred in the second pixel value when the first pixel value is saturated and the second pixel value corresponding to the first pixel value is less than the first pixel value ([0060]: the representative luminance level of the long exposure signal is calculated using luminance data of the weighting-processed long exposure signal.  If the representative luminance level rises to the saturation level or higher, the exposure control is performed using the long exposure signal and the short exposure signal.  By performing the above exposure control , the flickering noise due to short exposure signal can be suppressed.  Para.[0060] mentions “occurrence of the noise due to a short exposure signal (flickering)”, therefore, the process of determining a flicker is inherently included).

Method claims 17 and 18 recite substantially similar subject matter as disclosed in claims 1 and 15, respectively; therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 9-14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaizu et al. (US 2012/0314124 A1) discloses an image pickup apparatus including a control unit generating exposure time control data in which an exposure time of an image sensor is set in pixel region units; and an image sensor inputting the exposure time control data and carrying out image acquisition based on exposure time control in the pixel region units.
Tsuzuki (US 2014/0153839 A1) discloses an apparatus including a first calculator configured to calculate a first difference between a pixel value of a long exposure image of a current frame and a pixel value of a long exposure image of a previous frame; an average calculator configured to calculate an average of the pixel value of the long exposure image of the current frame and the pixel value of the long exposure image of the previous frame; a second calculator configured to calculate a second difference between a pixel value of a short exposure image of the current frame and the average calculated by the average calculator; and a flicker-evaluation value calculator configured to calculate a flicker-evaluation value which indicates a flicker strength using the first difference and the second difference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696